
	

113 HJ 1 IH: Proposing a balanced budget amendment to the Constitution of the United States.
U.S. House of Representatives
2013-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IA
		113th CONGRESS
		1st Session
		H. J. RES. 1
		IN THE HOUSE OF REPRESENTATIVES
		
			January 3, 2013
			Mr. Goodlatte (for
			 himself, Mr. Bachus,
			 Mr. Bilirakis,
			 Mrs. Blackburn,
			 Mr. Boustany,
			 Mr. Buchanan,
			 Mr. Chabot,
			 Mr. Chaffetz,
			 Mr. Coffman,
			 Mr. Collins of Georgia,
			 Mr. Conaway,
			 Mr. Crawford,
			 Mr. Culberson,
			 Mr. Duncan of South Carolina,
			 Mr. Duncan of Tennessee,
			 Mr. Franks of Arizona,
			 Mr. Garrett,
			 Mr. Gerlach,
			 Mr. Griffith of Virginia,
			 Mr. Huizenga of Michigan,
			 Mr. Hultgren,
			 Mr. Hurt, Mr. King of Iowa, Mr. Labrador, Mr.
			 Lamborn, Mr. Lance,
			 Mr. Luetkemeyer,
			 Mr. Marino,
			 Mrs. Miller of Michigan,
			 Mr. Miller of Florida,
			 Mr. Mulvaney,
			 Mr. Nugent,
			 Mr. Olson,
			 Mr. Poe of Texas,
			 Mr. Posey,
			 Mrs. McMorris Rodgers,
			 Mr. Roe of Tennessee,
			 Mr. Roskam,
			 Mr. Smith of Texas,
			 Mr. Sensenbrenner,
			 Mr. Walberg,
			 Mr. Westmoreland,
			 Mr. Wilson of South Carolina,
			 Mr. Dent, Mr. Palazzo, Mr.
			 McKinley, Mr. Pearce,
			 Mr. Gibbs, and
			 Mr. Broun of Georgia) introduced the
			 following joint resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing a balanced budget amendment to
		  the Constitution of the United States.
	
	
		That the following article is
			 proposed as an amendment to the Constitution of the United States, which shall
			 be valid to all intents and purposes as part of the Constitution when ratified
			 by the legislatures of three-fourths of the several States within seven years
			 after the date of its submission for ratification:
			
				 —
					1.Total outlays for any fiscal year shall not
				exceed total receipts for that fiscal year, unless three-fifths of the whole
				number of each House of Congress shall provide by law for a specific excess of
				outlays over receipts by a rollcall vote.
					2.Total outlays for any fiscal year shall not
				exceed one-fifth of economic output of the United States, unless two-thirds of
				each House of Congress shall provide for a specific increase of outlays above
				this amount.
					3.The limit on the debt of the United States
				held by the public shall not be increased unless three-fifths of the whole
				number of each House shall provide by law for such an increase by a rollcall
				vote.
					4.Prior to each fiscal year, the President
				shall transmit to the Congress a proposed budget for the United States
				Government for that fiscal year in which total outlays do not exceed total
				receipts.
					5.A bill to increase revenue shall not become
				law unless three-fifths of the whole number of each House shall provide by law
				for such an increase by a rollcall vote.
					6.The Congress may waive the provisions of
				this article for any fiscal year in which a declaration of war is in effect.
				The provisions of this article may be waived for any fiscal year in which the
				United States is engaged in military conflict which causes an imminent and
				serious military threat to national security and is so declared by a joint
				resolution, adopted by a majority of the whole number of each House, which
				becomes law. Any such waiver must identify and be limited to the specific
				excess or increase for that fiscal year made necessary by the identified
				military conflict.
					7.The Congress shall enforce and implement
				this article by appropriate legislation, which may rely on estimates of outlays
				and receipts.
					8.Total receipts shall include all receipts
				of the United States Government except those derived from borrowing. Total
				outlays shall include all outlays of the United States Government except for
				those for repayment of debt principal.
					9.This article shall take effect beginning
				with the fifth fiscal year beginning after its
				ratification.
					.
		
